Per Curiam.
This writ of certiorari brings up for review the judgment of the Orange District Court in a suit brought by the respond*157ent in certiorari against the prosecutor in certiorari, and which resulted in a judgment after a trial by jury and verdict in favor of the plaintiff below and respondent in certiorari.
The first point is “that the summons issued in said proceedings was made returnable more than fifteen days after the date of issuance of said summons.” This was manifestly a clerical error, but we think that a conclusive answer to that point is that the defendant below appeared and asked for a jury, which was awarded. He was therefore properly deemed to have submitted himself to the jurisdiction of the court, notwithstanding his motion to quash the summons, made later by way of so-called special appearance.
The second point is “that upon the return day of the summons issued in said proceeding no day or time was set for the trial of said cause.” We think that the answer to this point is that the defendant finally went to trial without objecting to the alleged failure to enter the continuance.
The last point is to the same effect as the second point, and we think it without merit for the reason given in answer to the second point.
The judgment below will be affirmed, with costs.